—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered December 8, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence established that defendant was part of a drug-selling operation and thus constructively possessed the drugs found on the codefendant when both were arrested (see, People v Harrison, 238 AD2d 271, lv denied 90 NY2d 894).
The court properly admitted into evidence $210 found on defendant that was not prerecorded buy money. Such evidence was relevant to defendant’s intent to sell drugs and was not unduly prejudicial (see, People v Jones, 203 AD2d 183, lv denied 84 NY2d 827). Concur — Nardelli, J. P., Rubin, Andrias, Buckley and Friedman, JJ.